DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6, 7, 10, and 12 have been amended, and Claims 15-20 have been added as per the amendment filed on 4/11/2019.
Currently Claims 1-20 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Wuller on 10/27/2021.

The application has been amended as follows: 



setting a frame scan timing sequence for a display signal according to a frame rate of the display signal, the frame scan timing sequence comprising an active period and a blanking period; 
wherein the frame scan timing sequence is arranged to increase the active period as the frame rate of the display signal decreases, and wherein the frame scan timing sequence is further set to have a same blanking period for different frame rates.
2.  (previously presented)  The method according to claim 1, wherein the frame scan timing sequence comprises a clock signal timing sequence, and wherein the clock signal timing sequence is arranged to increase a cycle of a clock signal as the frame rate of the display signal decreases.
3.  (canceled)  
4.  (original)  The method according to claim 1, further comprising:
storing a correspondence between the frame rate and the frame scan timing sequence.
5.  (original)  The method according to claim 4, further comprising:
receiving the display signal;
decoding the display signal to obtain the frame rate of the display signal;
acquiring the frame scan timing sequence for the display signal according to the frame rate and the stored correspondence between the frame rate and the frame scan timing sequence; and
outputting the frame scan timing sequence.

a processor configured to set a frame scan timing sequence for a display signal according to a frame rate of the display signal, the frame scan timing sequence comprising an active period and a blanking period, 
wherein the frame scan timing sequence is arranged to increase the active period as the frame rate of the display signal decreases, and wherein the frame scan timing sequence is further set to have a same blanking period for different frame rates.
7.  (previously presented)  The device according to claim 6, wherein the frame scan timing sequence comprises a clock signal timing sequence, and wherein the clock signal timing sequence is arranged to increase a cycle of a clock signal as the frame rate of the display signal decreases. 
8.  (canceled)  
9.  (original)  The device according to claim 6, further comprising a memory communicatively coupled to the processor and configured to store a correspondence between the frame rate and the frame scan timing sequence.
10.  (previously presented)  The device according to claim 9, wherein the memory is configured to store one of i) a table containing the correspondence between the frame rate and the frame scan timing sequence, and ii) function between the frame rate and the frame scan timing sequence.
11.  (original)  The device according to claim 9, wherein the processor is further configured to:
receive the display signal;
decode the display signal to obtain the frame rate of the display signal;

output the frame scan timing sequence.
12.  (previously presented)  A drive circuit for a display panel comprising:
a gate drive circuit; and
the device for controlling a timing sequence according to claim 6, the device coupled to the gate drive circuit and configured to provide the frame scan timing sequence to the gate drive circuit.
13.  (original)  A display panel comprising the drive circuit according to claim 12.
14.  (original)  An electronic apparatus comprising the display panel according to claim 13.
15.  (previously presented)  The method according to claim 2, wherein the frame scan timing sequence is further set to have a same blanking period for different frame rates.
16.  (previously presented)  The drive circuit according to claim 12, wherein the frame scan timing sequence comprises a clock signal timing sequence, and wherein the clock signal timing sequence is arranged to increase a cycle of a clock signal as the frame rate of the display signal decreases.
17.  (previously presented)  The drive circuit according to claim 12, wherein the frame scan timing sequence is further set to have a same blanking period for different frame rates.
18.  (previously presented)  The drive circuit according to claim 12, wherein the device for controlling a timing sequence further comprises a memory communicatively coupled to the processor and configured to store a correspondence between the frame rate and the frame scan timing sequence.

20.  (previously presented)  The drive circuit according to claim 18, wherein the processor is further configured to:
receive the display signal;
decode the display signal to obtain the frame rate of the display signal;
acquire the frame scan timing sequence for the display signal according to the frame rate and the stored correspondence between the frame rate and the frame scan timing sequence; and
output the frame scan timing sequence.

End of amendment.

Allowable Subject Matter
Claims 1,2, 4-7, and 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1 and 6.



Vasquez et al., US Patent Publication 2007/0279407, discloses the logic 115 may determine whether the refresh rate of the display device 116 is to be modified such as discussed with reference to FIGS. 2 and 3. Once the logic 115 determines that the refresh rate of the display device 116 is to be modified, the logic 115 may generate the signal 208 to indicate to the controller 114 that the refresh rate of the display device 116 is to be modified. At an operation 404, the controller 218 may determine whether the last pixel of a portion of the display panel 220 has been driven, e.g., indicating the start of a horizontal blank period (e.g., which may be present between intermediate lines of image data displayed on the display panel 220) or a vertical blank period (e.g., which may be present 

Kim, US Patent Publication 2008/0158234, discloses a graphics controller is capable of optimizing a frame rate and outputting a first plurality of display signals at the frame rate. And then, a timing controller is used to convert the first plurality of display signals into a second plurality of signals at a predetermined refresh rate. However, Kim does not disclose wherein the frame scan timing sequence is arranged to increase the active period as the frame rate of the display signal decreases, and wherein the frame scan timing sequence is further set to have a same blanking period for different frame rates.

Azumi et al., US Patent 9798415, discloses a frame image comprising of a plurality of fixed blanking periods as the lengths of display periods are sequentially increased or decrease (Figure 4A-4B). However, Azumi does not disclose wherein the frame scan timing sequence is arranged to increase the active period as the frame rate of the display signal decreases, and wherein the frame scan timing sequence is further set to have a same blanking period for different frame rates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699